Citation Nr: 0634577	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-38 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals, gunshot 
wound, left Muscle Group XIV, currently evaluated as 40 
percent disabling, for accrued benefits purposes.

2.  Entitlement to an increased rating for residuals, gunshot 
wound, left Muscle Group XVII, currently evaluated as 20 
percent disabling, for accrued benefits purposes.

3.  Entitlement to an increased rating for residuals, gunshot 
wound, left Muscle Group III, currently evaluated as 20 
percent disabling, for accrued benefits purposes.

4.  Entitlement to assignment of an effective date prior to 
December 26, 1996, for the award of nonservice-connected 
pension benefits, for accrued benefits purposes.

5.  Entitlement to assignment of an effective date prior to 
December 26, 1996, for the award of special monthly pension 
based on the need for regular aid and attendance, for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1944.  He died in August 1997.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals from an 
April 1998 determination by which the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) granted nonservice-connected pension benefits.  By means 
of a letter also dated in April 1998, the RO advised the 
appellant that no further accrued benefits were payable.  The 
appellant indicated disagreement with that latter decision, 
and in a March 2001 remand the Board noted that certain 
claims had been pending at the time of the veteran's death, 
with instructions for the RO to adjudicate claims that had 
been pending, as set out in various claims made by the 
veteran in February 1997, April 1997, and May 1997, for 
accrued benefits purposes.

In an August 2002 rating decision, the RO confirmed and 
continued a 40 percent rating for residuals of a gunshot 
wound to left Muscle Group XIV, confirmed and continued a 20 
percent rating for residuals of a gunshot wound to left 
Muscle Group XVII, and confirmed and continued a 20 percent 
rating for residuals of a gunshot wound to left Muscle Group 
III; although not specifically indicated as such by the RO, 
these decisions were rendered for the purpose of determining 
whether accrued benefits could be assigned.  The RO, in that 
rating decision, granted a nonservice-connected pension and 
special monthly pension based on the need for aid and 
attendance, each effective as of December 26, 1996, through 
August 7, 1997 (the day prior to the veteran's death), and 
awarded for accrued benefits purposes.  (As noted above, 
nonservice-connected pension benefits had already been 
granted in April 1998.)  The appellant thereafter indicated 
disagreement with those decisions; this is discussed in more 
detail below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

As was previously noted, the appellant indicated timely 
disagreement with the August 2002 RO decision.  In October 
2002, she specifically stated as follows:  "The issues I am 
appealing are about his service connected 
disabilities....evaluation of residuals, Muscle Group 
XIV...40%...Muscle Group XVII 20%...Muscle Group III 20%....Not 
just back to 1996 but back to the 1940s.  Not 60% but 100% 
back to 1940s."  In another statement, also dated in October 
2002, she indicated that she was "asking for benefits on 
100% compensation from the time he was released from the 
hospital in Dec[ember] 1944."

In September 2004, the RO furnished the appellant with a 
statement of the case (SOC) in which the sole issue on appeal 
was characterized as "[e]ntitlement to additional monetary 
accrued benefits."  The SOC set forth neither the laws and 
regulations pertinent to increased ratings for residuals of 
gunshot wounds to Muscle Groups XIV, XVII, and III, nor the 
laws and regulations that pertain to effective dates.  The 
RO's findings that no additional accrued benefits were 
payable, and that entitlement to additional monetary accrued 
benefits was accordingly denied, do not address the 
appellant's particular contentions that the veteran's 
service-connected gunshot wound residuals should have been 
assigned higher ratings, and that earlier effective dates 
should have been awarded for the accrued benefits assigned by 
the RO in August 2002.  These specific matters must be 
addressed by the RO prior to any further appellate review of 
the appellant's claims.  

In view of the foregoing, the case is REMANDED for the 
following action:

The RO should issue a supplemental 
statement of the case setting forth the 
laws and regulations pertinent to 
increased ratings for residuals of gunshot 
wounds to Muscle Groups XIV, XVII, and 
III, and to earlier effective dates, prior 
to December 26, 1996, for the award of 
nonservice-connected pension and special 
monthly pension based on the need for aid 
and attendance, for the purpose of 
awarding accrued benefits; that is, the 
appellant should be furnished with the 
laws and regulations that pertain to each 
and every issue identified on the first 
page of this decision.  The appellant and 
her representative should be accorded the 
appropriate period of time within which to 
respond thereto, after which the case 
should then be returned to the Board for 
appellate consideration of the issues on 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



